Name: Commission Regulation (EEC) No 2317/90 of 6 August 1990 on the supply of various lots of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 208/10 Official Journal of the European Communities 7. 8 . 90 COMMISSION REGULATION (EEC) No 2317/90 of 6 August 1990 on the supply of various lots of white sugar as food aid food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 , Sugar shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 598 tonnes of sugar ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p . 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. Ã  OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25 . 7 . 1987, p. 1 . 7. 8 . 90 Official Journal of the European Communities No L 208/11 ANNEX I LOT A 1 . Operation Nos (') : 584 to 603/90 2. Programme : 1990 3. Recipient (,2) : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (*) Q : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 598 tonnes 9. Number of lots : one 10. Packaging and marking (4) (*) (u ) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms Marking on bags (at least 5 cm high) : see Annex II 11 . Method of mobilization (10) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 (1 ) (a) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1.7. 1981 , p. 4) 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 to 30. 9 . 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 21 . 8 . 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 4. 9. 1990, at 12 noon (b) period for making the goods available at the port of shipment : 1 to 15 . 10 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (8): Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles, telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (9) : periodic refund applicable to white sugar on 19 . 7. 1990, fixed by Commission Regulation (EEC) No 2043/90 (OJ No L 187, 19 . 7. 1990, p. 18) No L 208/ 12 Official Journal of the European Communities 7. 8 . 90 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 27 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. (4) Shipment to take place in 20-foot containers, condition FLC/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible fpr all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second subpara ­ graph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. ^ Is) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (6) The successful tenderer shall give the beneficiaries' representative a health certificate at the time of delivery. 0 The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery. (8) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (9) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes. (10) The rule provided at the second indent in point (a) ' of Article 18 (2) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (") Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. C 2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. No L 208/ 137 . 8 . 90 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n e8del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) - Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) - Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais :- (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Beneficiario PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 598 20 AATM Chile AcciÃ ³n n ° 584/90 / AzÃ ºcar / Chile / AATM / 901701 / Coyahique vÃ ­a Chacabuco / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 18 Prosalus PerÃ º AcciÃ ³n n0 585/90 / AzÃ ºcar / PerÃ º / Prosalus / 905508 / Arequipa vÃ ­a Callao / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 18 Prosalus PerÃ º . AcciÃ ³n n0 586/90 / AzÃ ºcar / PerÃ º / Prosalus / 905509 / Lima vÃ ­a Callao / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 18 Caritas D PerÃ º AcciÃ ³n n ° 587/90 / AzÃ ºcar / PerÃ º / Caritas Denmark / 905802 / Lima vÃ ­a Callao / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 20 Cinterad BÃ ©nin Action n0 588/90 / Sucre / BÃ ©nin / Cinterad / 903409 / Cotonou / Don Je la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 60 Caritas B Burkina Faso Action n ° 589/90 / Sucre / Burkina Faso / Caritas Belgica / 900219 / Bobo Dioulasso via Abidjan / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 20 SSI Burkina Faso Action n0 590/90 / Sucre / Burkina Faso / SSI / 9030 1 1 / Ouahigouya via Abidjan / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 40 Cinterad Burkina Faso Action n0 591 /90 / Sucre / Burkina Faso / 903410 / Ganzourgou via LomÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 18 Caritas I GuinÃ ©-Bissau AcÃ §Ã £o n? 592/90 / AÃ §Ã ºcar / GuinÃ ©-Bissau / Caritas Italiana / 900614 / Bissau / Donativo da Comunidade EconÃ ²mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 7. 8 . 90No L 208/ 14 Official Journal of the European Communities DesignaciÃ ³n e8del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity . (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 20 Cinterad Mali Action n0 593/90 / Sucre / Mali / Cinterad / 903411 / Nioro via -Abidjan / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 36 Caritas G Niger Action n0 594/90 / Sucre / Caritas Allemagne / 900406 / Niamey via LomÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 18 SSI Niger Action n0 595/90 / Sucre / Niger / SSI / 903010 / Niamey via LomÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 30 Caritas B ZaÃ ¯re Action n ° 596/90 / Sucre / ZaÃ ¯re / Caritas Belgica / 900223 / Kananga via Matadi / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 40 Caritas B ZaÃ ¯re Action n0 597/90 / Sucre / ZaÃ ¯re / Caritas Belgica / 900224 / Kinshasa via Matadi / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 18 OPEM (AFSE) Madagascar Action n ° 598/90 / Sucre / Madagascar / OPEM / 904207 / Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 18 OPEM (AFSE) MoÃ §ambique AcÃ §Ã £o n? 599/90 / AÃ §Ã ºcar / OPEM / 904204 / Matola via Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 76 Prosalus MoÃ §ambique AcÃ §Ã £o n? 600/90 / AÃ §Ã ºcar / MoÃ §ambique / Prosalus / 905528 / Beira / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 30 Caritas B ZaÃ ¯re Action n0 601 /90 / Sucre / ZaÃ ¯re / Caritas Belgica / 900222 / Bukavu via Dar es-Salaam / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 40 CAM India Action No 602/90 / Sugar / India / CAM / 902019 / Bombay / Gift of the European Economic Community / For free distribution 40 GFSS India Action No 603/90 / Sugar / India / GFSS / 903503 / Bombay / Gift of the European Economic Community / For free distribution